File No. 812- UNITED STATES OF AMERICA BEFORE THE U.S. SECURITIES AND EXCHANGE COMMISSION Application for an Order under Section 6(c) of the Investment Company Act of 1940 for an exemption from Sections 2(a)(32), 5(a)(1), 22(d) and 22(e) of the Act and Rule 22c-1 under the Act, under Sections 6(c) and 17(b) of the Act for an exemption from Sections 17(a)(1) and 17(a)(2) of the Act and under Section 12(d)(1)(J) of the Act for an exemption from Sections 12(d)(1)(A) and 12(d)(1)(B) of the Act In the Matter of Ranger Alternative Management, L.P. Ranger Funds Investment Trust Please send all communications to: JoAnn M. Strasser, Esq. Thompson Hine LLP 41 South High Street, Suite 1700 Columbus, OH43215-6101 As filed with the Securities and Exchange Commission on August 23 2012 TABLE OF CONTENTS I. Actively-Managed Exchange Traded Funds 3 A. Applicants and Other Entities 3 1. The Trust 3 2. The Advisor 3 3. The Distributor 3 B. The Funds 3 1. The Initial Fund and its Investment Objective 3 2. All Funds and their Investment Objectives 4 3. Benefits of Funds to Investors 4 4. Benefits of 12(d)(1) Relief 5 C. Capital Structure and Voting Rights; Book Entry 5 D. Exchange Listing 5 E. Purchases and Redemptions of Shares and Creation Units 6 1. Placement of Orders to Purchase Creation Units 6 2. Payment for Creation Units 10 3. Rejection of Creation Unit Purchase Orders 11 4. Redemption 11 5. Pricing of Shares 13 F. Shareholder Transaction and Operational Fees and Expenses 13 G. Dividend Reinvestment Service 13 H. Availability of Information 13 I. Sales and Marketing Materials; Prospectus Disclosure 14 J. Third Party Broker Dealer Issues 14 II. Funds of Actively-Managed Exchange-Traded Funds 15 A. The Investing Funds 15 B. Proposed Transactions 15 C. Fees and Expenses 15 D. Conditions and Disclosure Relating to 12(d)(1) Relief 16 III. Request for Exemptive Relief and Legal Analysis 16 A. Sections 2(a)(32) and 5(a)(1) of the Act 16 B. Section 22(d) of the Act and Rule 22c-1 under the Act 17 C. Section 22(e) of the Act 19 D. Sections 17(a)(1) and 17(a)(2) of the Act relating to ETF Relief 21 E. Sections 12(d)(1)(A) and 12(d)(1)(B) of the Act 23 F. Sections 17(a)(1) and 17(a)(2) of the Act relating to 12(d)(1) Relief 27 G. Discussion of Precedent 29 IV. Conditions 29 A. ETF Relief 29 B. 12(d)(1) Relief 29 V. Procedural Matters 32 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 x In the Matter of: Ranger Alternative Management, L.P.
